             Case 2:20-cv-01871-RFB-NJK Document 69
                                                 67 Filed 08/11/21
                                                          08/10/21 Page 1 of 2



     JAMES J. LEE, ESQ.
 1
     Nevada Bar No. 1909
 2   Legal Offices of James J. Lee
     2620 Regatta Dr., Suite 102
 3   Las Vegas, Nevada 89128
     ***
 4
     900 W. Broadway St. Suite 920
 5   San Diego, CA 92110
     Cell: 702-521-4377
 6   Ofc: 702-664-6545
 7   Fax: 702-946-1115
     Email: james@leelitigate.com
 8
     DAREN H. LIPINSKY
 9   Email: dlipinsky@riziolawfirm.com
10   GREGORY G. RIZIO
     Email: grizio@riziolawfirm.com
11   JASON R. SANCHEZ
     Email: jsanchez@riziolawfirm.com
12   Rizio Lipinsky Law Firm PC
13   5811 Pine Avenue, Suite A
     Chino Hills, CA 91709
14   (909) 620-1800 / (909) 597-6199 Fax
     PRO HAC VICE
15
16   Attorneys for Plaintiff, CIARA WILLIAMS

17                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
18
19    CIARA WILLIAMS,                             Case No. 2:20-cv-01871-RFB-NJK
20
                    Plaintiff,
21                                                   MOTION AND PROPOSED
22     vs.                                          ORDER FOR WITHDRAWAL
                                                     OF JASON R. SANCHEZ AS
23    SILVINO HINOJOSA; TOPGOLF USA                 COUNSEL OF RECORD AND
      LAS VEGAS, LLC; TOPGOLF USA, INC.;             REMOVAL FROM CM/ECF
24                                                        SERVICE LIST
      DOES I though X inclusive; AND ROES I
25    though X, Inclusive

26                  Defendants.
27
28                                               1
     ___________________________________________________________________________________
        Motion and Proposed Order for Withdrawal of Jason R. Sanchez as Counsel of Record and
                                Removal from CM/ECF Service List
            Case 2:20-cv-01871-RFB-NJK Document 69
                                                67 Filed 08/11/21
                                                         08/10/21 Page 2 of 2




 1          Pursuant to Local Rule IA 11-6(b), Daren H. Lipinsky of the law firm of Rizio Lipinsky Law
 2   Firm PC, hereby requests that Jason R. Sanchez be removed from the instant action as an attorney of
 3   record for Plaintiff, Ciara Williams (“Plaintiff”) as Mr. Sanchez is no longer with the firm.
 4          This Motion is made in good faith and will not result in the delay of discovery, trial, or any
 5   hearing in this case. Plaintiff will continue to be represented by James J. Lee, Daren H. Lipinsky and
 6
     Gregory G. Rizio. Daren H. Lipinsky also respectfully requests that Mr. Sanchez be removed from the
 7
     CM/ECF filing notification in this matter.
 8
     DATED this 10th day of August, 2021                          RIZIO LIPINSKY LAW FIRM PC
 9
10                                                        /s/ Daren H. Lipinsky
                                                          DAREN H. LIPINSKY
11                                                        Attorney for Plaintiff,
                                                          CIARA WILLIAMS
12
13
14                                                   ORDER

15          IT IS SO ORDERED.

16
              August 11, 2021
17   DATED: ___________________________                   ____________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28                                               2
     ___________________________________________________________________________________
        Motion and Proposed Order for Withdrawal of Jason R. Sanchez as Counsel of Record and
                                Removal from CM/ECF Service List
